Case: 15-10349      Document: 00513315927         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-10349                                FILED
                                  Summary Calendar                      December 21, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTIN CARDONA GUTIERREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CR-20


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Martin Cardona Gutierrez, federal prisoner # 79308-180, moves for leave
to proceed in forma pauperis (IFP) on appeal from the denial of his “Motion for
Judgment Nunc Pro Tunc” alleging that he was sentenced incorrectly because
he did not receive a three-level decrease for acceptance of responsibility in
accordance with his plea agreement after his guilty plea conviction for
conspiracy to distribute and possess with intent to distribute cocaine.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10349    Document: 00513315927        Page: 2     Date Filed: 12/21/2015


                                    No. 15-10349

      Gutierrez    received   the    three-level   reduction    for   acceptance    of
responsibility, and his motion and appeal are patently frivolous. This appeal
is “from the denial of a meaningless, unauthorized motion.” See United States
v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Gutierrez has failed to show that
his appeal involves “legal points arguable on their merits (and therefore not
frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir.1983) (internal
quotation marks omitted). Accordingly, the motion for leave to proceed IFP on
appeal is DENIED and the appeal is DISMISSED as frivolous. See Baugh v.
Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).




                                         2